Pratt, J.
By section 1430 of the Code, “real property” is said to include leasehold property where there is at least five years unexpired of the lease. In the present case there was but two years unexpired of the lease when the judgment was docketed. The lease not being “real property,” the judgment was not a lien upon it. The assignment to the wife conveyed it free from the lien of the judgment, and when the execution was afterwards issued against the husband the lease was no longer bis property, and a sale upon an execution against him carried no title to the purchaser. Another defect upon the face of the petition was that the judgment was not stated to be for $25, exclusive of costs.
We are still of the opinion expressed on the former appeal. Motion for re-argument denied, with $10 costs and disbursements.